UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended May 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-132429 SOKO FITNESS & SPA GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 80-0122921 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer Identification No.) No.194,Guogeli Street, Harbin, Heilongjing Province, China 150001 (Address of Principal Executive Offices, including zip code) 011-86-451-87702255 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (Section 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ On August 27, 2008, 17,000,000 shares of the registrant’s common stock were outstanding. The aggregate market value of the voting stock held by non-affiliates as of November 30, 2007 was approximately $3,000,000. Documents Incorporated by Reference None -1- The statements contained in this Annual Report on Form 10-K that are not historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our financial condition, results of operations and business, which can be identified by the use of forward-looking terminology, such as “estimates,” “projects,” “plans,” “believes,” “expects,” “anticipates,” “intends,” or the negative thereof or other variations thereon, or by discussions of strategy that involve risks and uncertainties.Management wishes to caution the reader of the forward-looking statements that such statements, which are contained in this annual report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors, including, but not limited to, economic, competitive, regulatory, technological, key employee, and general business factors affecting our operations, markets, growth, services, products, licenses and other factors discussed in our other filings with the Securities and Exchange Commission ("SEC"), and that these statements are only estimates or predictions.No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of risks facing us, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied by us in those statements. Some of these risks are described in “Risk Factors” in Item1A of this annual report. These risk factors should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may issue. All written and oral forward looking statements made in connection with this annual report that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements.Given these uncertainties, we caution investors not to unduly rely on our forward-looking statements. We do not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. Further, the information about our intentions contained in this document is a statement of our intention as of the date of this document and is based upon, among other things, the existing regulatory environment, industry conditions, market conditions and prices, the economy in general and our assumptions as of such date. We may change our intentions, at any time and without notice, based upon any changes in such factors, in our assumptions or otherwise. PART I In this Annual Report on Form 10-K, we will refer to SOKO Fitness & Spa Group, Inc., a Delaware corporation, as "SOKO," "our company," "we," "us," and "our" and includes our subsidiary Wealthlink Co., Ltd. ("Wealthlink"), its wholly-owned subsidiary, Harbin Mege Union Beauty Management Ltd. ("Mege Union") and its variable interest entity, Queen Group (as defined below).The Queen Group is defined to include Harbin Daoli Queen Demonstration Beauty Parlor, Harbin Huang Emperor & Golden Gym Club Co. Ltd., Harbin Queen Beauty Demonstration Center (and its branches) and Harbin Queen Beauty Vocational Skill Training School. Item 1.Business. Corporate History SOKO was incorporated as a Delaware corporation on September 9, 2004 under the name American Business Holdings, Inc. as a holding vehicle to own and control a textile and plastic packaging company in Central and East Africa. On September 12, 2004, the company completed a Stock Purchase Agreement and Share Exchange in which it purchased all of the outstanding membership shares in Tissakin Ltd., a Democratic Republic of Congo Corporation, so that Tissakin Ltd. became our wholly owned subsidiary. Through its wholly owned subsidiary, Tissakin Ltd., the company was a manufacturer of bags for packaging agricultural products in the Democratic Republic of Congo. On April 11, 2008 (the “Closing Date”), we entered into a Share Exchange Agreement with Wealthlink and the Wealthlink Shareholders pursuant to which the company acquired all of the outstanding shares of common stock of Wealthlink from the Wealthlink Shareholders in exchange for their outstanding shares of Wealthlink common stock and a cash payment of $300,000. Additionally, on the Closing Date, Mr. Tong Liu, our current Chairman of the Board and Chief Executive Officer, entered into Securities Purchase Agreements with each of Syed Idris Husain, then director of the company, and certain other SOKO shareholders pursuant to which Mr. Liu purchased 1,000,000 shares of common stock from Mr. Husain and an aggregate of 1,575,000 shares of common stock from other SOKO shareholders for a total aggregate purchase price of $400,000.These transactions are collectively referred to as the "share exchange." -2- Also, on the Closing Date, immediately prior to and as a condition to the completion of the share exchange, the company entered into a Stock Purchase Agreement with each of Syed Irfan Husain, the Company’s then President and Chief Executive Officer, Syed Idris Husain, and Verifica International, Ltd. (collectively, the “Buyers”).Pursuant to this agreement, the Buyers purchased all issued and outstanding shares of Tissakin Ltd., a Democratic Republic of Congo corporation and a wholly-owned subsidiary of the company, in consideration of 79,000,000 shares of common stock of the company owned by the Buyers. As a result of the consummation of all of these transactions, the company reacquired 81,575,000 shares from its original shareholders and issued an aggregate of 13,300,000 shares of our common stock to the Wealthlink Shareholders.Further, in consideration of services provided to us in association with the consummation of these transactions, an aggregate of 1,275,000 shares were issued to several advisors in lieu of cash compensation.The remaining 67,425,000 shares acquired by the company were canceled. Additionally, on the Closing Date, SOKO entered into a Securities Purchase Agreement, Warrant, Registration Rights Agreement and Lock-Up Agreement with three investors (the “Purchasers”) for an aggregate of $2,000,000 (the “Financing”). Upon the terms and subject to the conditions set forth in the Securities Purchase Agreement, SOKO sold, and the Purchasers purchased, in the aggregate, 2,000,000 shares of our common stock and warrants to purchase an additional 2,000,000 shares. The warrants have an exercise price of $1.25 and are exercisable at any time through the third anniversary of the Closing Date. Additionally, each Purchaser’s ability to exercise the warrant is limited to the extent such Purchaser’s beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) would exceed 4.99% of the SOKO’s outstanding common stock. From the Closing Date and through the twelve-month anniversary of the Closing Date, certain SOKO shareholders agreed not to sell any of their shares of our common stock. The company filed a registration statement with respect to the shares and warrants acquired by the Purchasers with the SEC on June 10, 2008.This registration statement remains subject to SEC review. On the Closing Date, we also entered into a Consulting Agreement with Syed Idris Husain, pursuant to which Mr. Husain agreed to provide us with such regular and customary consulting advice as may be requested for a period of 6 months from the Closing Date. Mr. Husain shall be paid the sum of $300,000 in consideration of such services to be provided. After the completion of the transactions described above, we changed our name to SOKO Fitness & Spa Group, Inc. We currently have two subsidiaries and are associated with six additional entities comprising the variable interest entity known as the Queen Group.For ease of reference we will refer to all of these entities collectively as our "subsidiaries" throughout this annual report, unless it is necessary to the understanding of the context to differentiate among subsidiaries and the Queen Group. Mege Union was incorporated under the laws of the PRC on June 19, 2007 as a wholly foreign-owned subsidiary of Wealthlink. Mege Union has not carried on any substantive operations of its own, except for the entering of certain exclusive agreements with the Queen Group. The entities in Queen Group were all organized in the PRC as either limited liability company or sole proprietorship. The paid-in capital of Queen Group was funded by the majority stockholders of Mege Union. PRC law currently limits foreign ownership of companies. To comply with these foreign ownership restrictions, on August 3, 2007, Mege Union entered into exclusive agreements with the Queen Group and their stockholders. Pursuant to these agreements, Mege Union provides exclusive consulting and other general business operation services to Queen Group, in return for a consulting services fee which is equal to Queen Group’s revenues. In addition, Queen Group’s shareholders have pledged their equity interests in Queen Group to Mege Union, irrevocably granted Mege Union an exclusive option to purchase, to the extent permitted under PRC law, all or part of the equity interests in Queen Group and agreed to entrust all the rights to exercise their voting power to the person(s) appointed by Mege Union. -3- Through these contractual arrangements. Mege Union has the ability to substantially influence Queen Group’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring stockholders’ approval. We started our existing operations as a single beauty salon and spa at Harbin City, Heilongjiang Province, China. Through 15 years of dedicated efforts, we have grown five times in terms of the number of facilities and those facilities have become the distinctive destinations that attract more than 10,000 members every year. Our Business We are in the business of operating distinctive destination centers that offer professional fitness, beauty salon and spa services in China. We provide programs, services and products that uniquely combine exercise, education and nutrition to help members lead a healthy way of life and achieve their fitness goals. The following chart sets forth our organizational structure and the brand names under which we operate.Beauty salon facilities are located in each of our spa locations. * The entities connected to Mege Union by the dotted lines above are collectively known as the "Queen Group" and are the variable interest entity associated with Mege Union. We believe that the health and fitness market in China provides an excellent opportunity for growth and we are currently focused on taking advantage of this opportunity using several models for expansion: · Direct-ownership: with existing experiences and successful business model, we have started the physical expansion grogram through constructions of new facilities or re-modification of existing facilities. -4- · Franchising: we are planning to roll out our franchising model to expand at a higher speed. Through a sophisticated network with many owners of well-established & well-positioned beauty salons & spas, and fitness centers, we will initially promote franchising within the network because we believe those businesses are already well reached or even above the qualifications required by us in terms of franchising standards. The existing salons, spas and fitness centers, which require the minimum re-modifications on physical facilities and minimum re-staff, will be prioritized as first wave of franchising facilities. · Luxury Business: besides pursuing the physical expansion under similar business model, we also found other business models highly attractive due to the high speed of expansion to metropolitan areas and real estate development in suburban areas, a huge potential demand for complimentary beauty salon, spas and fitness centers attached to mid- and high-end residential communities is increasing.We have foreseen this opportunity as a key to further open mid- and high-end consumer market which will potentially bring us into another stage of high-speed growth. · Technology Development: we also aim to develop our technology in order to stay on the top of competitions and trends. A full functioned website will be developed to integrate many value-added services, includes professional online consulting, service plan online DIY, etc. Expansion Models Comparison Direct-own Franchise Business (luxury) Technology Narrow down target’s theme Develop more wholly owned stores and upgrade the owned ones. Attract more qualified partners joining in. Develop high-end market to accelerate our revenue growth. SOKO personalized online service, fulfills every customer’s needs, and integrates the SOKO comprehensive services into the online version. Collecting market data, information and sample surveys Surveys and reports Online approaching Large scale surveys in high-end neighborhoods Study and build upon successful online marketing cases Sort all data Direct-own store local survey and report Evaluate candidate franchised stores’ potentials and determine whether to approve or reject the application Data of the income levels and consumption levels of the high-end neighborhoods Provide business plans (BPs) provide several business plans (BPs) for each target Choose one BP Make decision, choose one for each target Detailed implementation plan Turn the BP into the detailed implementation plan Set up quality control rules Set up quality control rules and evaluation standards for each BP Addition 1.Budget and implementation table to help monitor every project’s status 2.Project expectation, measures the BP 3. BPs bibliography. Guarantee the reliability and feasibility of the BPs 4.Alternative BPs 5.Risk control, alert risk in advance -5- Products and Services We currently maintain more than 10,000 memberships within six fitness and spa facilities located in the northeast region of China.Our goal is to provide programs, services, and products that are uniquely combined with exercise, education, and nutrition to assist our members with achieving fitness and beauty goals that may help them achieve a richer lifestyle. Professional Fitness Beauty Salon Lifestyle and Spa ·Cardiovascular, resistance and free-weight equipment; ·Hair, Nail and Skin Care; ·Yoga; ·Professional training; ·Body Re-shaping; and ·Swimming Pool; ·Group Training; ·Whirlpool, Sauna and Steam Room ·Therapeutic Massage; and Body Massage ·Comprehensive Fitness Testing; ·Educational Demonstrations; ·Nutrition Coaching; ·Weight Loss Programs; ·Remix; ·Fight-do; and ·Body-Balance. We also offer our members high-end beauty and skin care products, including: Albion; Albion-EXG; Syma; La Colline; SELF’SHOW; and BDO product lines. We generally open our facilities to members 12 hours a day, 7 days a week.Currently, our members average 19,800 visits per month at the SOKOFitnessCenter and 9,000 visits per month at our spas. We typically experience the highest level of member activity at our fitness facility and beauty salon and spa facilities during the hours of 11:00 a.m. – 01:00 p.m. and 05:00 p.m. – 07:00 p.m. Currently, we are running at maximum capacity at each one of our facilities.We believe additional facilities are needed to optimize the usage of our facilities, to maximize the satisfaction of our members, and to avoid inadequate space issues, such as lack of equipment, professional trainers, spa and beauty professionals, etc. The Queen Group The Queen Group's revenue accounted for 86% of our total revenue during fiscal 2008. The Queen Group consists of independently owned variable interest entities through which we operate successful salons and fitness centers.The companies comprising the Queen Group are: · Harbin Huang Emperor & Golden Gym Club Co., Ltd.; · Harbin Daoli Queen Demonstration Beauty Parlor; · Harbin Queen Beauty Demonstration Center (and the Nangang and Kunlun branches of the Center); and · Harbin Queen Beauty Vocational Skill Training School. Our affiliation with the Queen Group is managed through several exclusive agreements between the Company and each Queen Group’s entity.These agreements are: -6- · a Consulting Services Agreement between Mege Union and the Queen Group entity that provides for Mege Union to exclusively provide essential services relating to technology, human resources and research and development to the Queen Group entity in exchange for a Consulting Services Fee; · an Operating Agreement between Mege Union and the Queen Group entity that prohibits the Queen Group entity from taking certain material actions or entering into material agreements, including assuming debt, selling or purchasing any assets or rights, using the entity's assets or rights as collateral, or assigning some or all of the business to a third party, without the prior written consent of Mege Union; · an Option Agreement among Mege Union, the Queen Group entity and the shareholders of such entity that grants Mege Union the right to acquire all of the shareholders' interest in the Queen Group entity when, if and to the extent permitted by the laws of the People's Republic of China and prohibits the shareholders from otherwise disposing of their interest in the Queen Group entity except with the prior written consent of Mege Union; · an Equity Pledge Agreement among Mege Union, the Queen Group entity and the shareholders of such entity that grants Mege Union a pledged interest in all of the issued and outstanding interest of the shareholders in the their shares, including the right of Mege Union to vote such shares, as security for the performance of the Queen Group entity's obligations under the Consulting Services Agreement and further ; and · a Proxy Agreement between Mege Union and the shareholders of the Queen Group entity that grants the board of directors of Mege Union an irrevocable proxy for the maximum period permitted by law, to vote the shareholders shares of the Queen Group entity in such manner and for or against such proposals as the board may determine. As a result of the understandings and agreements provided in the foregoing documents, we effectively control each of the Queen Group entities. Key Characteristics Combined with 15 years of knowledge and experience with beauty salon operations, advanced western management, and Chinese consumers’ habit, we have has developed a localized managing system that supports our leading position in our current fitness & spa operations as well as our future expansion potential. Our internal management systems address the following areas: · Working environment; · Equipments; · Research & Development; · Employee benefits; and · Employee training (professional courtesy). Additionally, we have dedicated managers who focus on the following external areas of management control: · Marketing; · Financing; · Logistic control; and · Public relations. We have instituted a number of incentive plans that are designed to attract and motivate customers, employees and strategic partners, leading to more solid relationships and enhanced customer loyalty. -7- We have set our focus on serving wealthy individuals with premium consumption powers (mid- to upper-tier consumer group). We have also set our consumer focus on corporate clients who are willing to compensate their employees with memberships in our facilities as extra benefits.However, currently we are not reliant on corporate clients.As of May 31, 2008, corporate clients contributed approximately 2.7% to our total revenue. Marketing Strategy We strategically target the following individual customer groups to differentiate ourselves from our competitors: · Management level group from various enterprises (this group has the highest demands on their lifestyle and tastes as well as the awareness of their appearances and health conditions); · White-collar group from various enterprises (this group tends to be the most active group of population in pursuit of the newest trends in fashion and sport activities. They also have high quality lifestyles and are considered one of the strongest consumption power groups); · Government group (this group tends to contain the more senior portion of the population which has comparatively higher demands on their conditions); and · Foreigner group (this group is the mature-stage-consumer group who usually have higher incentives and initiatives to become the member of beauty salon and spa and fitness center). We not only engage in traditional marketing tools to advertise in the marketplace, but also develop mutually beneficial platforms through our institutional customers to further enhance our marketing strategy: · Direct Telemarketing:by having access to the contact information of wealthy individuals and households, we believe direct telemarketing is one of most effective marketing to reach its desired target customers. Our partner for information sharing in this sector is China Mobile Ltd.; · Event Sponsorship:by engaging the major event sponsorships with other reputable institutes, we have further increased our market awareness and exposure within the wealthy individual and household communities. Our partner for information sharing in this sector is Hiersun Diamond Group; · Joint Sales:we jointly sell our memberships with third party institutes to efficiently utilize the marketing effects of other brands and eventually to achieve mutual benefits by all parties. Some of our partners for information sharing in this sector include China Everbright Bank, Shanghai Pudong Development Bank, China Southern Airline, Songlei Commercial Group; and · Traditional Media:we also use traditional media channels such as television, magazine, radio and newspaper advertising to reach our target audience. Competition China’s health and fitness market is highly segmented and isstill at its infant stage. No market leader has emerged in China unlike most of the mature markets in the West or other industrially-advanced countries. Currently, no single company in China counts more than 3% of total market shares. Management believes that due to the change in consumer taste – health and fitness is no longer a “hobby,” and that consumer focus on the health and fitness market has shifted to quality and professionalism of service instead of pricing, as was the case in the past. -8- Trademarks We currently hold registered trademarks for the following names and symbols: My Café Queen’s Beauty SOKO Government Regulation Physical Exercise: According to “PRC Law on Physical Culture and Sport,” the administrative department for physical culture and sports under the State Council shall be in charge of the operation of physical culture and sports throughout China. Other relevant departments under Chinese State Council shall administer the operation of physical culture and sports within their respective functions and powers. China practices a skill-grading system for social sports instructors, who guide social sports activities.The social sports instructors are classified into four classes: Class III, Class II, Class I and State Level. Each class of instructor must be trained accordingly. State Level instructors (the highest class) must have a minimum of five years relevant experience. According to “Heilongjiang Provincial Administration Regulation in respect of Physical Exercise Related Business,” the physical exercise related business shall be qualified with following conditions: (a) proper facilities and buildings in satisfactory with the necessary requirement of business operation, security, fire protection, environmental protection and hygiene; (b) necessary registered capital; (c) the exercising facilities and instruments in compliance with the national standard stipulated by competent institution; and (d) the trained social sports instructors or other staffs with proper qualification for physical exercising guidance. Beauty Industry According to “Interim Measures for the Administration of Beauty Treatment and Hairdressing Industry” (the “Beauty Order”) issued by Ministry of Commerce, the Ministry of Commerce shall be in charge of the work of national beauty treatment and hairdressing industry. Pursuant to the Beauty Order, business operators undertaking beauty treatment and hairdressing operations shall meet the following basic conditions: (1) capacity for bearing civil liabilities; (2) have a fixed place of business; (3) have established facilities tailored to the services they provide; and (4) professional technicians who have obtained the corresponding qualification certificates. -9- The beauticians, hairdressers and other professional technicians who undertake beauty treatment and hairdressing services shall obtain the qualification certificate issued by the relevant governmental department of China.The business operator of beauty treatment and hairdressing shall display its business license, hygienic license, service items and charging standards in its business premises for public viewing. The business premises for beauty treatment and hairdressing shall comply with the relevant sanitation provisions and standards and have the corresponding sanitary and sterilizing facilities and measures. The practitioner shall be subject to the physical check-up of the administrative department of public health and can take up an occupation with health certificate. Our management believes that we are compliant with all relevant applicable government regulations, and that such regulations do not materially impact our operations. Employees As of May 31, 2008, we had 420 full-time employees. Of these employees,69 employees are employed by Mege Union and351 employees are employed by the Queen Group. Our employees work in the functional units as indicated in the table below. Department Total Number Management 41 All administration 63 Sales 98 Beauty, Fitness and Spa Professionals 218 Total Employees 420 We have not experienced any work stoppages and we consider relations with our employees to be good. -10- Item 1A.Risk Factors. You should carefully consider the risks described below before making an investment decision. The risks described below are not the only ones facing our company and some risks and uncertainties are inherent in our business. Additional risks not presently known to us or that we currently believe are immaterial may also impair our business operations. Our business could be harmed by any of these risks. The following sets forth factors related to our business, operations, financial position or future financial performance or cash flows which could cause an investment in our securities to decline and result in a loss. In assessing these risks, you should also refer to the other information contained in this Annual Report on Form 10-K, including our consolidated financial statements and related notes. Risks Related to Our Business and Industry We face competition from other health and fitness facilities and service-providers. We face formidable competition in every aspect of our business, and particularly from other health and fitness providers seeking to attain clientele. Currently, we consider our primary competitors to be Hosa Sports, Weider-Tera, Impulse, and Powerhouse.They can use their experience and resources against us in a variety of competitive ways, including by making acquisitions, investing more aggressively in development and competing more aggressively for marketing and advertisers. They may also have a greater ability to attract and retain clientele than we do. If our competitors are successful in providing similar or better facilities, services and products, we could experience a significant decline in clientele or members. Any such decline could negatively affect our revenues. Our operating results may fluctuate, which makes our results difficult to predict and could cause our results to fall short of expectations. Our operating results may fluctuate as a result of a number of factors, many outside of our control. As a result, comparing our operating results on a period-to-period basis may not be meaningful, and you should not rely on our past results as an indication of our future performance. Our quarterly, year-to-date and annual expenses as a percentage of our revenues may differ significantly from our historical or projected rates. Our operating results in future quarters may fall below expectations. Any of these events could cause our stock price to fall. Each of the risk factors listed in Risk Factors, and the following factors may affect our operating results: · Our ability to continue to attract clientele to our health, fitness and spa facilities; · Our ability to monetize (or generate revenue from) our members and clientele for the products and services we offer; · Our ability to attract advertisers to our programs; · The amount and timing of operating costs and capital expenditures related to the maintenance and expansion of our businesses, operations and infrastructure; · Our focus on long-term goals over short-term results; · The results of our investments in risky projects; -11- · Our ability to keep our facilities operational at a reasonable cost; · Our ability to achieve revenue goals for partners to whom we guarantee minimum payments or pay distribution fees; and · Our ability to generate revenue from services in which we have invested considerable time and resources. Because our business is changing and evolving, our historical operating results may not be useful to you in predicting our future operating results. In addition, advertising spending has historically been cyclical in nature, reflecting overall economic conditions as well as budgeting and buying patterns. For example, health, fitness and spa services tend to be seasonal. If we do not continue to innovate and provide products and services that are useful to users, we may not remain competitive, and our revenues and operating results could suffer. Our success depends on providing products and services that make our members and clientele in the health and fitness community enjoy a more satisfying and enjoyable experience. Our competitors are constantly developing new facilities, products and services. As a result, we must continue to invest in research and development in order to enhance our facilities and our existing products and services and introduce new products and services that people can enjoy and use.
